Title: From George Washington to Peter Muhlenberg, 13 November 1782
From: Washington, George
To: Muhlenberg, Peter


                  
                     Sir
                     Head Quarters Newburg 13th Novemr 1782
                  
                  Governor Harrison informs me in a letter of the 23d Ulto that an Officer of the Virginia Line, whose name he says he has pointed out to you, has received a sum of Money for the recruiting service, which he declares he will apply in the first instance to the payment of his own arrearage of Pay, and the Balance, if any, to the purpose for which he drew the sum—The Governor further informs me, that he has furnished you with proofs of the fact, and he desired you to call the Officer to a proper account—I can have no doubt of your not only immediately doing this, but taking steps to put a stop to a practice of the like kind by others—Tho’ I hope no other will be found so lost to all sense of honor and honesty as to attempt it.
                  It will be necessary for you, not only for information, but to prevent misapplication of public Money, to call upon the Recruiting Officers very often for returns, and if Men are not sent in agreeable to Returns, you may well suspect improper Conduct—You will as before directed—make me monthly returns at least.  I am &c.
                  
               